DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group II, encompassing claims 9-28 is acknowledged.

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 9 is rejected under 35 U.S.C. 103 as obvious over Kurasawa et al. (US 2003/0080329 A1), hereinafter as Kurasawa, in view of Howard et al. (WO 2018/231210 A1, see attached document), hereinafter as Howard

5.	Regarding Claim 9, Kurasawa discloses a method (see Figs. 11A-D) comprising:
forming a first conductive layer (element 33, see [0068] “lower electrode”) over a substrate (element 31, see [0068] “Si substrate 31”);
forming a seed layer (element 34A, see [0069] “a sol-gel solution of 2 weight % with a Pb:Zr:Ti ratio of 105:70:30 is applied on the structure shown in FIG. 11A and dried”) over the first conductive layer;
performing an annealing process to form an annealed seed layer (see [0069] “Then, the structure undergoes a rapid heating process”), wherein the annealed seed layer comprises a crystal structure comprising multiple phases, and wherein a second value is equal to a percent of the annealed seed layer in the orthorhombic phase (see [0061] “Also, the PZT film part 34B formed on the PZT film part 34A has a composition Pb1.05(Zr0.70Ti0.30)O3 and is mainly oriented in the <001> direction” and see [0063] “It is to be noted that the above-mentioned PZT film parts 34A and 34C are not limited to the phase of the rhombohedral system but may also belong to the orthorhombic system shown in the phase equilibrium diagram of FIG. 8.” Selected to be mainly orthorhombic, mainly meaning a small amount of the crystal structure is not orthorhombic);
forming a memory layer (element 34B, see [0070] “PZT film part 34B”, and see [0006] “a ferroelectric memory device (hereinafter referred to as FeRAM) has been proposed that stores information in the form of spontaneous polarization … a dielectric film in the memory cell capacitor is replaced by a ferroelectric material such as PZT”) over the annealed seed layer; and
forming a second conductive structure (element 35, see [0071] “upper electrode 35”) over the memory layer.
	Kurasawa does not appear to explicitly disclose wherein a first value is equal to a percent of the crystal structure of the seed layer in an orthorhombic phase; and wherein the second value is greater than the first value.
	Howard discloses wherein the seed layer comprises a crystal structure comprising multiple phases, and wherein a first value is equal to a percent of the crystal structure of the seed layer in an orthorhombic phase (see attached document pg. 5 [0020] “The first approach is based on using a templating layer in contact with the FE layer, the material of the templating layer being such that it imparts stress or strain, and/or provides nucleation sites that result in a conversion of the material(s) of the FE layer to the orthorhombic crystal structure, possibly upon annealing … increase the percentage of the material that has orthorhombic crystal structure” The seed layer contains a first value percentage of orthorhombic crystal phase which is improved, meaning that there are multiple phases such that the first value percentage is increased after annealing), and wherein a second value is equal to a percent of the annealed seed layer in the orthorhombic phase, and wherein the second value is greater than the first value (see attached document pg. 5 [0020] After the annealing a second percent value of orthorhombic crystal phase is present greater than the first percent value).
	The relationship between the first value and the second value as taught by Howard is incorporated as a relationship between the first value and the second value for Kurasawa, wherein the combination discloses wherein a first value is equal to a percent of the crystal structure of the seed layer in an orthorhombic phase, and wherein the second value is greater than the first value.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein a first value is equal to a percent of the crystal structure of the seed layer in an orthorhombic phase, and wherein the second value is greater than the first value as taught by Howard as wherein a first value is equal to a percent of the crystal structure of the seed layer in an orthorhombic phase, and wherein the second value is greater than the first value of Kurasawa because the combination allows improved ferroelectric behavior, e.g. in terms of higher remnant polarization, endurance cycles, and retention times, of the ferroelectric materials used by improving the orthorhombic crystal structure of these materials, and decrease the amount of defects (see Howard attached document pg. 5 [0020]). 

6.	Claim 10 is rejected under 35 U.S.C. 103 as obvious over Kurasawa et al. (US 2003/0080329 A1), hereinafter as Kurasawa, in view of Howard et al. (WO 2018/231210 A1, see attached document), hereinafter as Howard in view of Frank et al. (US 2020/0020762 A1), hereinafter as Frank

7.	Regarding Claim 10, Kurasawa and Howard disclose the method of claim 9, wherein the second value is greater than 35 percent (see [0061] “Also, the PZT film part 34B formed on the PZT film part 34A has a composition Pb1.05(Zr0.70Ti0.30)O3 and is mainly oriented in the <001> direction” and see [0063] “It is to be noted that the above-mentioned PZT film parts 34A and 34C are not limited to the phase of the rhombohedral system but may also belong to the orthorhombic system shown in the phase equilibrium diagram of FIG. 8.” Selected to be mainly orthorhombic, mainly meaning a small amount of the crystal structure is not orthorhombic).
	Howard and Kurasawa do not explicitly disclose wherein the first value is less than 35 percent.
	Frank discloses wherein the initial layer is predominantly non-crystalline (see [0031] “converting a dielectric material including a type IV transition metal into a crystalline material begins with forming a predominantly non-crystalline dielectric material … includes a type IV transition metal … titanium (Ti), zirconium (Zr) … the predominantly non-crystalline dielectric material 104 is an oxide”;
Also see [0057] “The resultant film 107 is fully crystallized and contains a metastable ferroelectric phase such as the polar orthorhombic phase”).
	The initially predominantly non-crystalline aspect as taught by Frank is incorporated as an initially predominantly non-crystalline aspect of Howard and Kurasawa, the combination discloses wherein the first value is less than 35 percent (The seed layer is initially predominantly non-crystalline meaning that the first value of the orthorhombic phase to be improved and subsequently increased as the main phase is combined to be less than 35 percent).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the first value range to be less than 35 percent and the second value to greater than 35 percent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Furthermore, the Applicant’s invention disclosed in the specification does not provide a criticality with respect to the percent ranges and provide that the value is increased by annealing as disclosed by the prior art.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the first value is less than 35 percent as taught by Frank as wherein the first value is less than 35 percent of Howard and Kurasawa because the combination allows for initial forming of an initial oxide material without constraints on an initial crystallinity which can subsequently be converted by annealing as desired (see Frank [0031]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known initial state prior to annealing and for subsequent annealing for orthorhombic crystalline phase conversion (see Frank [0031, 0057]).
	
8.	Claim 11 is rejected under 35 U.S.C. 103 as obvious over Kurasawa et al. (US 2003/0080329 A1), hereinafter as Kurasawa, in view of Howard et al. (WO 2018/231210 A1, see attached document), hereinafter as Howard, in view of Kobayashi et al. (US 2022/0157833 A1), hereinafter as Kobayashi

9.	Regarding Claim 11, Kurasawa and Howard disclose the method of claim 9.
Kurasawa and Howard do not appear to explicitly disclose further comprising: forming an active layer over the memory layer, wherein the active layer is formed before the formation of the second conductive structure, and forming a third conductive structure over the active layer and laterally spaced apart from the second conductive structure.
Kobayashi discloses (see Fig. 1, First Embodiment) further comprising:
forming an active layer (element 140, see [0051] “a metal oxide called an IGZO is used as a material constituting the channel layer 140”) over the memory layer (element 130, see [0050] “gate insulating layer 130 corresponds to the ferroelectric layer in the non-volatile memory element 100”), wherein the active layer is formed before the formation of the second conductive structure (element 170, see [0053] “electrode 170”)(see [0053] “after forming the protective insulating layer 150, a contact hole is formed in the protective insulating layer 150 to connect the source electrode 170”), and
forming a third conductive structure (element 180, see [0055] “electrode 180”) over the active layer and laterally spaced apart from the second conductive structure (see Fig. 1).
The specific memory element structure as taught by Kobayashi is incorporated as a specific memory element structure of Kurasawa and Howard (see Kurasawa Fig. 11 the layers are combined as a transistor structure having a source and drain contact as the second and third conductive structures instead of a single element 350 to contact the top of element 34).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate further comprising: forming an active layer over the memory layer, wherein the active layer is formed before the formation of the second conductive structure, and forming a third conductive structure over the active layer and laterally spaced apart from the second conductive structure as taught by Kobayashi as further comprising: forming an active layer over the memory layer, wherein the active layer is formed before the formation of the second conductive structure, and forming a third conductive structure over the active layer and laterally spaced apart from the second conductive structure of Kurasawa and Howard because the combination provides a highly reliable ferroelectric memory which does not have low read current, voltage loss, and charge-trapping issue (see Kobayashi [0042]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known implementation of a specific memory structure for another in a similar device to obtain predictable results (see Kobayashi Fig. 1 and see Kurasawa Fig. 11)

10.	Claim 12 is rejected under 35 U.S.C. 103 as obvious over Kurasawa et al. (US 2003/0080329 A1), hereinafter as Kurasawa, in view of Howard et al. (WO 2018/231210 A1, see attached document), hereinafter as Howard, in view of Miwa et al. (JP 2004158714 A, see attached translation document), hereinafter as Miwa.



11.	Regarding Claim 12, Kurasawa and Howard disclose the method of claim 9.
Kurasawa and Howard do not appear to explicitly disclose wherein the seed layer is formed in a first chamber, and wherein the annealing process is performed in the first chamber.
Miwa discloses wherein the seed layer is formed in a first chamber, and wherein the annealing process is performed in the first chamber (see attached document pg. 29, Fig. 1 single chamber element 50 and see [0061] “First, the p-type silicon substrate 1 is placed on the heater stage 51 of the semiconductor manufacturing apparatus shown in FIG. 1”, see [0065] “lead zirconate titanate (PZT; Pb (Zr1-xTix)O3) Is formed”, see [0066] “As a method of forming the ferroelectric material film, there are a spin-on method, a sol-gel method, a MOD (Metal Organo Deposition) method, and a MOCVD method in addition to the above-described sputtering method”, and see [0067] “Then, as a crystallization process of the PZT film 17, RTA (Rapid Thermal Annealing) is performed”).
The first chamber for forming the seed layer and for the annealing process as taught by Miwa is incorporated as a first chamber for forming the seed layer and for the annealing process of Kurasawa and Howard.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the seed layer is formed in a first chamber, and wherein the annealing process is performed in the first chamber as taught by Miwa as wherein the seed layer is formed in a first chamber, and wherein the annealing process is performed in the first chamber of Kurasawa and Howard because the combination allows for controlled water vapor amount in the chamber which allows strong orientation titanium film as desired and improves crystallinity of a capacitor dielectric film for a stable ferroelectric capacitor (see Miwa [0020-0022]), and the same chamber processing allows for reduced processes and external exposure.

12.	Claim 13 is rejected under 35 U.S.C. 103 as obvious over Kurasawa et al. (US 2003/0080329 A1), hereinafter as Kurasawa, in view of Howard et al. (WO 2018/231210 A1, see attached document), hereinafter as Howard, in view of Miwa et al. (JP 2004158714 A, see attached translation document), hereinafter as Miwa, in view of Nishikawa et al. (US 2004/0036111 A1), hereinafter as Nishikawa.

13.	Regarding Claim 13, Kurasawa and Howard and Miwa disclose the method of claim 12, wherein the substrate is arranged on a wafer chuck in the first chamber (see Miwa [0024] “the apparatus has a titanium sputtering chamber 50, in which a heater stage 51 for mounting a semiconductor wafer W is provided. The heater stage 51 plays a role of adsorbing the semiconductor wafer W by the electrostatic chuck”), and wherein the annealing process is performed in the first chamber by: increasing a temperature of the wafer chuck from a first temperature value to a second temperature value for a first time period (see Miwa [0067] “Then, as a crystallization process of the PZT film 17, RTA (Rapid Thermal Annealing) is performed in … at a temperature of 600° C. for 90 seconds”).
	Kurasawa and Howard and Miwa do not appear to explicitly disclose wherein the temperature of the wafer chuck is decreased from the second temperature value to the first temperature value prior to forming the memory layer over the annealed seed layer.
	Nishikawa discloses annealing for a plurality of layers deposited in the same manner is performed separately (see [0039] “the ferroelectric film 154 be formed of materials … Pb(Zr,Ti)O3(PZT), and the like can be used” and see [0062] “the floating gate electrode 152, first intermediate insulator film 153, ferroelectric film 154, second intermediate insulator film 155, and control gate electrode 156, which are shown in FIG. 1, are formed using the above sputtering device by following the same manner as in the formation of the gate insulator film … It is also possible to conduct annealing each time an insulator film is formed.”).
	The forming and annealing for each of the plurality of layers as taught by Nishikawa is incorporated as forming and annealing for each of the plurality of layers of Kurasawa and Howard and Miwa. The combination discloses wherein the temperature of the wafer chuck is decreased from the second temperature value to the first temperature value prior to forming the memory layer over the annealed seed layer (The seed layer is formed and annealed, then forming of the memory layer which is the same PZT material is performed at the first temperature value).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the temperature of the wafer chuck is decreased from the second temperature value to the first temperature value prior to forming the memory layer over the annealed seed layer as taught by Nishikawa as wherein the temperature of the wafer chuck is decreased from the second temperature value to the first temperature value prior to forming the memory layer over the annealed seed layer of Kurasawa and Howard and Miwa because the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known order of steps for forming a plurality of layers for another in which the alternatives are known to obtain predictable results (see Nishikawa [0062] “It is also possible to conduct annealing each time an insulator film is formed.”).

14.	Claim 14 is rejected under 35 U.S.C. 103 as obvious over Kurasawa et al. (US 2003/0080329 A1), hereinafter as Kurasawa, in view of Howard et al. (WO 2018/231210 A1, see attached document), hereinafter as Howard, in view of Luo et al. (CN 112531112 A, see attached translation document), hereinafter as Luo




15.	Regarding Claim 14, Kurasawa and Howard disclose the method of claim 9.
Kurasawa and Howard do not appear to explicitly disclose wherein the seed layer is formed in a first chamber, and wherein the annealing process is performed in a rapid annealing furnace that is separated from the first chamber.
	Luo discloses wherein the seed layer is formed in a first chamber, and wherein the annealing process is performed in a rapid annealing furnace that is separated from the first chamber (see attached document pg. 4 “cleaning the silicon substrate and putting into the atomic layer deposition cavity … after the oxide growth is finished, putting the substrate into the fast annealing furnace, fast annealing”, and see pg. 2 “ferroelectric oxide film as the dielectric layer … lead zirconate titanate”).
	The seed layer formed in a first chamber and annealed in a separated rapid annealing furnace as taught by Luo is incorporated as the seed layer formed in a first chamber and annealed in a separated rapid annealing furnace of Kurasawa and Howard.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the seed layer is formed in a first chamber, and wherein the annealing process is performed in a rapid annealing furnace that is separated from the first chamber as taught by Luo as wherein the seed layer is formed in a first chamber, and wherein the annealing process is performed in a rapid annealing furnace that is separated from the first chamber of Kurasawa and Howard because the combination provides controlled thickness deposition and flat and uniform formation (see Luo pg. 4);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known method of forming a PZT layer with subsequent annealing for another to obtain predictable results (see Luo pg. 4 and see Kurasawa [0078] “In a manner similar to the above-mentioned PZT film 34A, PZT film 34A, the PZT film 34C belonging to the rhombohedral system is formed by sputtering and rapid heating processes” and [0079] “It is to be noted that the above-described PZT films 34A, 34B and 34C may be formed by a CVD method.”).

16.	Claim 15, 18-19, and 21 are rejected under 35 U.S.C. 103 as obvious over Kobayashi et al. (US 2022/0157833 A1), hereinafter as Kobayashi, in view of Kurasawa et al. (US 2003/0080329 A1), hereinafter as Kurasawa

17.	Regarding Claim 15, Kobayashi discloses a method (see Fig. 1, First Embodiment) comprising:
forming a gate electrode (element 120, see [0049] “gate electrode 120”) over a substrate (element 110, see [00448] “substrate 110”);
forming a memory layer (element 130, see [0050] “The gate insulating layer 130 corresponds to the ferroelectric layer in the non-volatile memory element 100”);
forming an active layer (element 140, see [0051] “channel layer 140”) over the memory layer; and
forming a source contact and a drain contact (elements 170 and 180,. See [0053] “source electrode 170 and the drain electrode 180”) over the active layer.
Kobayashi does not explicitly disclose forming a seed layer over the gate electrode; performing an annealing process to form an annealed seed layer; the memory layer over the annealed seed layer.
	Kurasawa discloses (see Figs. 11A-D) forming a seed layer (element 34A, see [0069] “a sol-gel solution of 2 weight % with a Pb:Zr:Ti ratio of 105:70:30 is applied on the structure shown in FIG. 11A and dried”) over an electrode (element 33, see [0068] “lower electrode”); performing an annealing process to form an annealed seed layer (see [0069] “Then, the structure undergoes a rapid heating process”); the memory layer over the annealed seed layer (element 34B, see [0070] “PZT film part 34B”, and see [0006] “a ferroelectric memory device (hereinafter referred to as FeRAM) has been proposed that stores information in the form of spontaneous polarization … a dielectric film in the memory cell capacitor is replaced by a ferroelectric material such as PZT”).
	The annealed seed layer as taught by Kurasawa is incorporated as the annealed layer of Kobayashi, wherein the combination discloses forming a seed layer over the gate electrode; performing an annealing process to form an annealed seed layer; the memory layer over the annealed seed layer (see Kobayashi the seed layer is incorporated directly between elements 130 and 120).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the annealed seed layer as taught by Kurasawa as the annealed seed layer of Kobayashi, wherein the combination discloses forming a seed layer over the gate electrode; performing an annealing process to form an annealed seed layer; the memory layer over the annealed seed layer because the combination allows improved control over forming a desired crystallinity system, particularly at interfaces with lower and upper conductive layers such as to effect remanent polarization, retention properties, and accumulation of electric charges at interfaces with electrodes (see Kurasawa [0062-0063]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known ferroelectric capacitor memory material and interface with a bottom electrode for another in a similar memory device to obtain predictable results (see Kurasawa Fig. 11 and [0067] “ferroelectric capacitor 30”).

18.	Regarding Claim 18, Kobayashi and Kurasawa disclose the method of claim 15, wherein the memory layer comprises a ferroelectric material (see Kobayashi [0050] “The gate insulating layer 130 corresponds to the ferroelectric layer in the non-volatile memory element 100” and Kurasawa element 34B, see [0070] “PZT film part 34B”).

19.	Regarding Claim 19, Kobayashi and Kurasawa disclose the method of claim 15, wherein the seed layer is formed by oxidizing an upper portion of the gate electrode (see Kurasawa Fig. 11B and [0083] “oxidization gas … Thus, the PZT film part 34A of the rhombohedral system is grown on the Pt film 33”, and see [0063]).

20.	Regarding Claim 21, Kobayashi and Kurasawa disclose the method of claim 15, wherein the seed layer comprises zirconium oxide (see Kurasawa [0069] “a sol-gel solution of 2 weight % with a Pb:Zr:Ti ratio of 105:70:30 is applied on the structure shown in FIG. 11A and dried”), wherein the memory layer comprises hafnium zirconium oxide (see Kurasawa [0070] “PZT film part 34B”), and wherein the active layer comprises indium gallium zirconium oxide (see Kobayashi [0051] “IGZO is used as a material constituting the channel layer 140”).

21.	Claim 16 is rejected under 35 U.S.C. 103 as obvious over Kobayashi et al. (US 2022/0157833 A1), hereinafter as Kobayashi, in view of Kurasawa et al. (US 2003/0080329 A1), hereinafter as Kurasawa, in view of Howard et al. (WO 2018/231210 A1, see attached document), hereinafter as Howard

22.	Regarding Claim 16, Kobayashi and Kurasawa disclose the method of claim 15.
Kobayashi and Kurasawa do not appear to explicitly disclose wherein a crystal structure of the annealed seed layer comprises more orthorhombic phases than a crystal structure of the seed layer.
	Howard discloses wherein a crystal structure of the annealed seed layer comprises more orthorhombic phases than a crystal structure of the seed layer (see attached document pg. 5 [0020] “The first approach is based on using a templating layer in contact with the FE layer, the material of the templating layer being such that it imparts stress or strain, and/or provides nucleation sites that result in a conversion of the material(s) of the FE layer to the orthorhombic crystal structure, possibly upon annealing … increase the percentage of the material that has orthorhombic crystal structure” The seed layer contains a first value percentage of orthorhombic crystal phase which is improved, meaning that there are multiple phases such that the first value percentage is increased after annealing).
	The crystal structure relationship prior to anneal and after anneal as taught by Howard is incorporated as a crystal structure relationship prior to anneal and after anneal of Kobayashi and Kurasawa, the combination discloses wherein a crystal structure of the annealed seed layer comprises more orthorhombic phases than a crystal structure of the seed layer.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein a crystal structure of the annealed seed layer comprises more orthorhombic phases than a crystal structure of the seed layer as taught by Howard as wherein a crystal structure of the annealed seed layer comprises more orthorhombic phases than a crystal structure of the seed layer of Kobayashi and Kurasawa because the combination allows improved ferroelectric behavior, e.g. in terms of higher remnant polarization, endurance cycles, and retention times, of the ferroelectric materials used by improving the orthorhombic crystal structure of these materials, and decrease the amount of defects (see Howard attached document pg. 5 [0020]). 

23.	Claims 17 and 20 are rejected under 35 U.S.C. 103 as obvious over Kobayashi et al. (US 2022/0157833 A1), hereinafter as Kobayashi, in view of Kurasawa et al. (US 2003/0080329 A1), hereinafter as Kurasawa, in view of Dussurrat et al. (US 2012/0207928 A1), hereinafter as Dussurrat

24.	Regarding Claim 17, Kobayashi and Kurasawa disclose the method of claim 15.
Kobayashi and Kurasawa do not appear to explicitly disclose wherein the seed layer and the memory layer are formed in a same atomic layer deposition chamber, and wherein the annealing process is performed in the same atomic layer deposition chamber.
Dussurrat discloses PZT layers formed in a same atomic layer deposition chamber, and wherein the annealing process is performed in the same atomic layer deposition chamber (see [0049] “In an ALD or PEALD process, an annealing or flash annealing step may be performed between each ALD cycle … The annealing step may be performed in the same reaction chamber in which the deposition process is performed” and [0052] “The hafnium-containing or zirconium-containing films or layers resulting from the processes discussed above may include … Pb(Zr,Ti)O3”).
	The formation of a PZT layers in a same atomic layer deposition chamber as annealed as taught by Dussurrat is incorprorated as forming the PZT layers of Kobayashi and Kurasawa, the combination discloses wherein the seed layer and the memory layer are formed in a same atomic layer deposition chamber, and wherein the annealing process is performed in the same atomic layer deposition chamber.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the formation of a PZT layers in a same atomic layer deposition chamber as annealed as taught by Dussurrat as forming the PZT layers of Kobayashi and Kurasawa, wherein the combination discloses wherein the seed layer and the memory layer are formed in a same atomic layer deposition chamber, and wherein the annealing process is performed in the same atomic layer deposition chamber because the resulting films may contain fewer impurities and have improved film density and leakage current (see Dussurrat [0049]), and reduces the process steps;
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known method of forming PZT layers and annealing to obtain predictable results (see Dussurrat [0049]).
	


25.	Regarding Claim 20, Kobayashi and Kurasawa disclose the method of claim 15.
Kobayashi and Kurasawa do not appear to explicitly disclose wherein the seed layer is formed by an atomic layer deposition process.
Dussurrat discloses PZT layers formed by an atomic layer deposition process (see [0049] “In an ALD or PEALD process, an annealing or flash annealing step may be performed between each ALD cycle … The annealing step may be performed in the same reaction chamber in which the deposition process is performed” and [0052] “The hafnium-containing or zirconium-containing films or layers resulting from the processes discussed above may include … Pb(Zr,Ti)O3”).
The formation of the PZT layers by atomic layer deposition as taught by Dussurrat is incorporated as formation of the PZT layers by atomic layer deposition of Kobayashi and Kurasawa, the combination discloses wherein the seed layer is formed by an atomic layer deposition process.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the formation of the PZT layers by atomic layer deposition as taught by Dussurrat as formation of the PZT layers by atomic layer deposition of Kobayashi and Kurasawa, the combination discloses wherein the seed layer is formed by an atomic layer deposition process because the combination allows the resulting films may contain fewer impurities and have improved film density and leakage current (see Dussurrat [0049]), and reduces the process steps;
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known method of forming PZT layers and annealing to obtain predictable results (see Dussurrat [0049]; and see Kobayashi [0050] “the gate insulating layer 130 is formed using an ALD (Atomic Layer Deposition)”).


26.	Claims 22 and 26-28 are rejected under 35 U.S.C. 103 as obvious over Kurasawa et al. (US 2003/0080329 A1), hereinafter as Kurasawa, in view of Howard et al. (WO 2018/231210 A1, see attached document), hereinafter as Howard, in view of Kobayashi et al. (US 2022/0157833 A1), hereinafter as Kobayashi, in view of Dussurrat et al. (US 2012/0207928 A1), hereinafter as Dussurrat

27.	Regarding Claim 22, Kurasawa discloses a method comprising:
forming a conductive layer (element 33, see [0068] “lower electrode”) over a substrate (element 31, see [0068] “Si substrate 31”);
forming a seed layer (element 34A, see [0069] “a sol-gel solution of 2 weight % with a Pb:Zr:Ti ratio of 105:70:30 is applied on the structure shown in FIG. 11A and dried”) overlying the conductive layer;
annealing the seed layer (see [0069] “Then, the structure undergoes a rapid heating process”), wherein an orthorhombic phase is present in the crystalline seed layer at an end of the annealing (see [0061] “Also, the PZT film part 34B formed on the PZT film part 34A has a composition Pb1.05(Zr0.70Ti0.30)O3 and is mainly oriented in the <001> direction” and see [0063] “It is to be noted that the above-mentioned PZT film parts 34A and 34C are not limited to the phase of the rhombohedral system but may also belong to the orthorhombic system shown in the phase equilibrium diagram of FIG. 8.” Selected to be mainly orthorhombic, mainly meaning a small amount of the crystal structure is not orthorhombic);
depositing a ferroelectric layer (element 34B, see [0070] “PZT film part 34B”, and see [0006] “a ferroelectric memory device (hereinafter referred to as FeRAM) has been proposed that stores information in the form of spontaneous polarization … a dielectric film in the memory cell capacitor is replaced by a ferroelectric material such as PZT”) overlying and directly on the crystalline seed layer (see Fig. 11C).
Kurasawa does not explicitly disclose the crystalline seed layer, wherein an orthorhombic phase increases in the crystalline seed layer from a beginning of the annealing to an end of the annealing; depositing a semiconductor layer overlying the ferroelectric layer; and forming a source electrode and a drain electrode overlying the semiconductor layer; wherein the depositing of the crystalline seed layer and the annealing are performed within a common process chamber.
	Howard discloses the crystalline seed layer, wherein an orthorhombic phase increases in the crystalline seed layer from a beginning of the annealing to an end of the annealing (see attached document pg. 5 [0020] “The first approach is based on using a templating layer in contact with the FE layer, the material of the templating layer being such that it imparts stress or strain, and/or provides nucleation sites that result in a conversion of the material(s) of the FE layer to the orthorhombic crystal structure, possibly upon annealing … increase the percentage of the material that has orthorhombic crystal structure” The seed layer contains a first value percentage of orthorhombic crystal phase which is improved, meaning that there are multiple phases such that the first value percentage is increased after annealing).
	The crystallinity of the initially formed seed layer and phase subsequent to the anneal as taught by Howard is incorporated as the crystallinity of the initially formed seed layer and phase subsequent to the anneal of Kurasawa, wherein the combination discloses the crystalline seed layer, wherein an orthorhombic phase increases in the crystalline seed layer from a beginning of the annealing to an end of the annealing.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the crystalline seed layer, wherein an orthorhombic phase increases in the crystalline seed layer from a beginning of the annealing to an end of the annealing as taught by Howard as the crystalline seed layer, wherein an orthorhombic phase increases in the crystalline seed layer from a beginning of the annealing to an end of the annealing of Kurasawa because the combination allows improved ferroelectric behavior, e.g. in terms of higher remnant polarization, endurance cycles, and retention times, of the ferroelectric materials used by improving the orthorhombic crystal structure of these materials, and decrease the amount of defects (see Howard attached document pg. 5 [0020]). 
	Kurasawa and Howard do not explicitly disclose depositing a semiconductor layer overlying the ferroelectric layer; and forming a source electrode and a drain electrode overlying the semiconductor layer; wherein the depositing of the crystalline seed layer and the annealing are performed within a common process chamber.
	Kobayashi discloses (see Fig. 1, First Embodiment) depositing a semiconductor layer (element 140, see [0051] “a metal oxide called an IGZO is used as a material constituting the channel layer 140”) overlying the ferroelectric layer (element 130, see [0050] “gate insulating layer 130 corresponds to the ferroelectric layer in the non-volatile memory element 100”); and forming a source electrode (element 170, see [0053] “source electrode 170”) and a drain electrode (element 180, see [0055] “drain electrode 180”) overlying the semiconductor layer.
	The specific memory element structure as taught by Kobayashi is incorporated as a specific memory element structure of Kurasawa and Howard (see Kurasawa Fig. 11 the layers are combined as a transistor structure having a source and drain contact as the second and third conductive structures instead of a single element 350 to contact the top of element 34).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate depositing a semiconductor layer overlying the ferroelectric layer; and forming a source electrode and a drain electrode overlying the semiconductor layer as taught by Kobayashi as depositing a semiconductor layer overlying the ferroelectric layer; and forming a source electrode and a drain electrode overlying the semiconductor layer of Kurasawa and Howard because the combination provides a highly reliable ferroelectric memory which does not have low read current, voltage loss, and charge-trapping issue (see Kobayashi [0042]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known implementation of a specific memory structure for another in a similar device to obtain predictable results (see Kobayashi Fig. 1 and see Kurasawa Fig. 11).
Kurasawa and Howard and Kobayashi do not explicitly disclose wherein the depositing of the crystalline seed layer and the annealing are performed within a common process chamber.
Dussurrat discloses wherein the depositing of the PZT layer and the annealing are performed within a common process chamber (see [0049] “In an ALD or PEALD process, an annealing or flash annealing step may be performed between each ALD cycle … The annealing step may be performed in the same reaction chamber in which the deposition process is performed” and [0052] “The hafnium-containing or zirconium-containing films or layers resulting from the processes discussed above may include … Pb(Zr,Ti)O3”).
	The formation of a PZT layers in a same atomic layer deposition chamber as annealed as taught by Dussurrat is incorprorated as forming the PZT layers of Kurasawa, the combination discloses wherein the depositing of the crystalline seed layer and the annealing are performed within a common process chamber.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the formation of a PZT layers in a same atomic layer deposition chamber as annealed as taught by Dussurrat as forming the PZT layers of Kurasawa, the combination discloses wherein the depositing of the crystalline seed layer and the annealing are performed within a common process chamber because the resulting films may contain fewer impurities and have improved film density and leakage current (see Dussurrat [0049]), and reduces the process steps;
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known method of forming PZT layers and annealing to obtain predictable results (see Dussurrat [0049]).
	
X.	Regarding Claim 26, Kurasawa and Howard and Kobayashi and Dussurrat disclose the method of claim 22, wherein the forming of the crystalline seed layer comprises: flowing oxygen over the conductive layer to oxidize an upper portion of the conductive layer, wherein the upper portion forms the crystalline seed layer (see Kurasawa Fig. 11B and [0083] “oxidization gas … Thus, the PZT film part 34A of the rhombohedral system is grown on the Pt film 33”, and see [0063]).

28.	Regarding Claim 27, Kurasawa and Howard and Kobayashi and Dussurrat disclose the method of claim 22, wherein the depositing of the ferroelectric layer is performed within the common process chamber (see Dussurrat [0049] “In an ALD or PEALD process, an annealing or flash annealing step may be performed between each ALD cycle … The annealing step may be performed in the same reaction chamber in which the deposition process is performed” and [0052] “The hafnium-containing or zirconium-containing films or layers resulting from the processes discussed above may include … Pb(Zr,Ti)O3” The ferroelectric layer which is also a PZT layer is formed within the common process chamber after annealing of the seed layer).

29.	Regarding Claim 28, Kurasawa and Howard and Kobayashi and Dussurrat disclose the method of claim 22, wherein temperature over time in the common process chamber has a rectangular profile during the annealing, and wherein the annealing persists for about 30 seconds to about 5 minutes (see Kurasawa [0069] “Then, the structure undergoes a rapid heating process for 60 seconds at 700°C in an oxygen atmosphere” and see Howard [0040] “an annealing operation may e.g. include heating the structure to a temperature of 450 to 950 degrees Celsius, for a time period between 1 millisecond (ms) and 10 minutes”; The profile is rectangular because the temperature is increased to a, singular, heated temperature and maintained for a period of time such as 60 seconds and is ended by a reduction of temperature;
see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).

Allowable Subject Matter
30.	Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

31.	Claim 23, “flowing an inert gas over a solid precursor comprising a metal to generate a precursor vapor comprising the metal; and flowing the precursor vapor and oxygen gas over the conductive layer to deposit the crystalline seed layer” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on the current claim incorporate the same allowable subject matter.

32.	Claim 25, “a thickness of the crystalline seed layer is a same at the beginning of the annealing as at the end of the annealing” – as instantly claimed and in combination with the additionally claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818